Citation Nr: 1621301	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  15-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to September 27, 2012, for the grant of service connection for pseudofolliculitis barbae. 

2.  Entitlement to a compensable rating for pseudofolliculitis barbae.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a burn scar disability.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for traumatic brain injury (TBI).

9.  Entitlement to service connection for high blood pressure.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for insomnia.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for irritable bowel syndrome (IBS).

15.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had honorable active service from January 2000 to April 2002 and active dishonorable service from June 2002 to April 2005.  

In April 2013, the Department of Veterans Affairs (VA) determined that eligibility for VA purposes could only be established based on his period of service between January 2000 and April 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and the RO in Roanoke, VA.  Jurisdiction of the claims file is currently with the RO in Roanoke, Virginia.     

The Board notes that the RO separately adjudicated service connection claims for depression and posttraumatic stress disorder (PTSD)  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for pseudofolliculitis barbae, entitlement to service connection for insomnia, headaches, IBS, and bilateral ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims file includes no statement or communication from the Veteran, or other document, prior to September 27, 2012, that constitutes a pending claim for service connection for pseudofolliculitis barbae.

2.  Service treatment records, during his honorable period of service, show treatment for an acquired psychiatric disability; treatment continues to be shown after separation from service. 

3.  A preponderance of the evidence is against a current bilateral knee disability. 

4.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at this time.

5.  The competent and credible evidence fails to establish etiological relationships between the Veteran's burn scar disability, obstructive sleep apnea, TBI, high blood pressure, back disability or tinnitus and his honorable period of service. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 27, 2012, for the grant of service connection for pseudofolliculitis barbae are not met.  38 U.S.C.A.  §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  An acquired psychiatric disability was incurred during his honorable period of active service.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The basic criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

5.  A burn scar disability, obstructive sleep apnea, TBI, high blood pressure, back disability and tinnitus were not incurred in or aggravated by an honorable period of active duty, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

A September 2013 rating decision granted a noncompensable evaluation for pseudofolliculitis barbae, effective September 27, 2012.  The Veteran contends that he is entitled to an earlier effective date. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in April 2005.  The Veteran submitted a claim of entitlement to service connection for pseudofolliculitis barbae in September 2012, more than 1 year after separating from service.  Therefore, the assignment of an effective date back to the day following discharge is not warranted.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for pseudofolliculitis barbae on September 27, 2012.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the September 27, 2012, the date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to September 27, 2012, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after September 27, 2012, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to September 27, 2012, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  After reviewing the record, the Board concludes that there is no testimonial document submitted prior to September 27, 2012, indicating intent to pursue a claim of entitlement to service connection for pseudofolliculitis barbae.

In sum, the presently assigned effective date of September 27, 2012, is appropriate and there is no basis for an award of service connection for pseudofolliculitis barbae prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disability

Service personnel records reflect that the Veteran attempted suicide in June 2001, during his period of honorable service.  His personnel records reflect numerous issues with personal relationships.  The Veteran was subsequently found to have had dishonorable service from June 2002 to April 2005. 

Next, post-service evidence reflects continuing psychiatric problems.  Significantly, several letters of support from various family members reflect consistent observations - that the Veteran was a well-adjusted person prior to service and that following service they noticed a change of character, behavior problems and a multitude of psychiatric issues. 

In addition, the Board has reviewed over a thousand pages of medical records. 

The Board acknowledges that there is not an etiological opinion of record, nevertheless, the Board cannot ignore the fact that the Veteran was treated for psychiatric symptomatology in service (during his honorable period) and continues to be treated for psychiatric problems. 

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current acquired psychiatric disability and his honorable period of military service.  As all elements of service connection have been satisfied, service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(d) (2015).  The nature and extent of the disorder is not before the Board at this time.  

Bilateral Knee Disability

Service treatment records, during his period of honorable service, do not reflect treatment for the Veteran's knees.  

More importantly, a detailed review of the post-service evidence fails to reveal a right or left knee disability, providing highly probative evidence against this claim.  
The Board has reviewed over a thousand pages of VA treatment records; a bilateral knee disability is not diagnosed in the records.  

While the Board has considered the Veteran's complaints of bilateral knee pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The service treatment records and post-service treatment records, overall, provide highly probative evidence against this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with a bilateral knee disability.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current bilateral knee disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Importantly, it is essential for the Veteran to understand that even if we assume the existence of this problem, there is simply nothing that medically connects this problem to the Veteran's honorable service from January 2000 to April 2002.  

Bilateral Hearing loss

As noted above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2015). 

In this case, however, there is no evidence of bilateral hearing loss for VA purposes during the period under appellate review.  

The Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has hearing loss for VA purposes.  For example, the Board has reviewed a June 2013 VA examination which reflects normal hearing. Audiometric thresholds recorded were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
10
10
15
25

Speech recognition was 100 percent in the right and left ears.  This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.  Significantly, treatment records in the claims file do not reflect audiometric thresholds commensurate with a hearing loss disability for VA purposes.  38 C.F.R. § 3.385. 

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the Veteran's contentions with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for hearing loss is denied.  

It is important for the Veteran to understand the fact that although he may have been exposed to loud noise during service and the fact that his hearing may not be as good as it once was does not necessarily support a finding that the Veteran has "hearing loss" for VA purposes at this time.  The Veteran's hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, entitlement to service connection for hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Burn Scar, Obstructive Sleep Apnea, TBI, High Blood Pressure, Back, Tinnitus

As noted above, an April 2013 Administrative Decision determined that the Veteran's period of service from June 2002 to April 2005 was dishonorable, and eligibility for VA purposes could only be established based on his service between January 2000 and April 2002.  There was no appeal, and the RO's decision became final. See 38 U.S.C.A. § 7105(c) (West 2014).  The Board has reviewed this finding and finds no error.  

While the Veteran's period of honorable service is not is question, the charges against the Veteran in his second period of service were significant. 

The Veteran asserts that he is entitled to service connection for a burn scar disability, obstructive sleep apnea, TBI, high blood pressure, a back disability, and tinnitus.  The Board notes that service treatment records reflect that the Veteran doused himself with gasoline and lit himself on fire, resulting in significant burns of his body in September 2004.  An October 2004 private treatment record reflects that the Veteran was burned on 52 percent of his body.  

Recent treatment records also note a positive TBI screening and the Veteran's reports that he had hit his head in service in 2003 after a grenade explosion. See April 2015 VA treatment record.  Service treatment records additionally reflect complaints by the Veteran of low back pain in August 2002.  With respect to his tinnitus, the Veteran reported at his June 2013 VA audiological examination that he had experienced tinnitus since July 2003 following exposure to a grenade explosion in Iraq.  Service treatment records do not reflect treatment for obstructive sleep apnea or high blood pressure. 

Significantly, although the evidence supports treatment for burn scars, TBI, back problems and tinnitus in service, the period of service that this treatment or symptomatology arose was during his "dishonorable" period of service.  Unless he is able to successfully contest the April 2013 Administrative Decision deeming his service between June 2002 and April 2005 dishonorable, he is unable to obtain VA benefits based on this service.  

The service treatment records associated with the Veteran's period of honorable active service do not refer to a burn scar disability, obstructive sleep apnea, TBI, high blood pressure, a back disability, or tinnitus.  As noted above, while burn scars, a TBI, back disability, and tinnitus appear to  have originated during service, these manifested during a period of dishonorable service for which the Veteran is unable to obtain VA benefits.  

Moreover, with respect to his claims for obstructive sleep apnea and high blood pressure, the evidence does not reflect problems related to these disabilities for several years following separation from service.  

The Veteran's reported history of continued symptomatology of high blood pressure since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his high blood pressure until 2015.   The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for several years following his honorable period of service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his high blood pressure for several years following separation from his honorable period of service.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that he was not treated for high blood pressure during service.   

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of high blood pressure problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

With respect to his claim for obstructive sleep apnea, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's claimed obstructive sleep apnea is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of obstructive sleep apnea is inapplicable, and the Veteran's alleged clinical history regarding onset and continuity of high blood pressure problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between honorable active duty period of service and current complaints.  The evidence does not indicate a problem the Veteran has today that is connected to his honorable period of service.  The service and post-service evidence provide particularly negative evidence against his claims for a burn scar disability, obstructive sleep apnea, TBI, high blood pressure, a back disability or tinnitus. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's honorable service and his burn scar disability, obstructive sleep apnea, TBI, high blood pressure, a back disability or tinnitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his claimed disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In addition, with respect to his tinnitus, the Veteran underwent a June 2013 VA examination.  The VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She rationalized that although the Veteran had a history of significant noise exposure during service, hearing was within normal limits.  She noted that there was no exit audiogram on file so the possibility of significant threshold shift during service could not be determined.  The VA examiner considered the Veteran's reports that his tinnitus began after an explosion in July 2003 however she noted that the Veteran denied tinnitus in his post deployment health questionnaire completed on October 18, 2003.  Significantly, little probative value is accorded to this VA examination opinion as the VA examiner did not consider that the Veteran's service between June 2002 and April 2005 as dishonorable for VA purposes.

In summary, the Veteran's burn scars, TBI, back disability and tinnitus, manifested during his period of dishonorable service and may not be the basis for an award of VA disability compensation.  Additionally, these disorders and his claimed obstructive sleep apnea and high blood pressure have not been shown to have originated during the Veteran's period of honorable active service.  His high blood pressure or tinnitus are not shown to have manifested to a compensable degree within one year of separation from that period of active service and may not be presumed to have been incurred in such service.  The Board, unfortunately, concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for an acquired psychiatric disability is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

With respect to his claim for an earlier effective date, the Veteran is challenging the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

With respect to his claims (for service connection for his back, knees, and tinnitus) the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2013 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  

The Board acknowledges that some of the Veteran's claims for service connection (burn scars, obstructive sleep apnea, TBI, hearing loss, high blood pressure) appear to have been inadvertently left out from the May 2013 VCAA notice letter.  However, because he was provided the service connection regulations in June 2015 statements of the case, and he has submitted statements indicating an understanding as to the service connection requirements for these disorders, the Board finds that adjudication of these issues can proceed without prejudice. The Veteran has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.  Additionally, the appellant has been, and currently is, represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error. An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of his claim.  Id.  It is clear from the appellant's communications that he is cognizant as to what is required of him and of VA. 

An October 2012 letter notified the Veteran that service-connected benefits are only available for periods of services determined to be honorable for eligibility for VA benefits. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claims and as they relate to service, the Board notes that a VA examination and medical opinion were not obtained (except for his tinnitus claim).  The Board finds that a Remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standards of this section, as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of burn scars, obstructive sleep apnea, TBI, high blood pressure, a back disability, and a bilateral knee disability related to his honorable period of service is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his burn scars, obstructive sleep apnea, TBI, high blood pressure, back disability, and bilateral knee disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

The lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Next, the Veteran was afforded an examination in June 2013 with respect to his bilateral hearing loss and tinnitus claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA examination obtained adequately addresses all of the Veteran's contentions and is adequate.  Significantly, as noted above, there is no current diagnosis related to his hearing loss.  Moreover, the VA examiner although the VA examiner confirms a diagnosis of tinnitus, she noted a start date of symptomatology which the Board notes corresponds to the Veteran's dishonorable period of service.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

An earlier effective date prior to September 27, 2012, for the grant of service connection for pseudofolliculitis barbae, is denied.

Service connection for an acquired psychiatric disability is granted.

Service connection for a bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a burn scar disability is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for TBI is denied. 

Service connection for high blood pressure is denied.

Service connection for a back disability is denied.

Service connection for tinnitus is denied.





REMAND

Unfortunately, with respect to the remaining issues, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Increased Rating- Pseudofolliculitis Barbae

With respect to the Veteran's claim for an increased rating for his pseudofolliculitis barbae, the Veteran was last afforded a VA examination in June 2013. 

More importantly, the Veteran's statements indicate that his pseudofolliculitis barbae has worsened since his last VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection- Insomnia

Various VA outpatient records reflect that the Veteran has a diagnosis of insomnia.  It is unclear, based on the available evidence whether the Veteran's insomnia is in itself a disability, or whether it is a symptom of his now service-connected acquired psychiatric disability.

On remand, the RO should arrange for an examination to determine if the Veteran's claimed insomnia is a symptom of his service-connected acquired psychiatric disability, or, whether it is a separate disability.  If insomnia is a separate disability, the examiner should opine as to whether the condition is at least as likely as not caused by, or aggravated by, his service-connected acquired psychiatric disability or is at least as likely as not causally related to service.



Service Connection- Headaches, IBS and Bilateral Ankle

Service treatment records during the Veteran's period of honorable service reflect complaints of headaches in October 2000 and March 2001, and complaints of foot pain after marching in February 2001. Moreover, the Veteran sought treatment in October 2000 for diarrhea.  The Veteran has filed claims for headaches, IBS, and bilateral ankle disability implying continued symptomatology associated with these claimed disabilities.  Current treatment records reflect that the Veteran is taking medication for the treatment of loose stools. 

In light of the evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of his headaches, IBS, and bilateral ankle disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service- connected pseudofolliculitis barbae.  The Veteran's claims file should be provided to the examiner.  

The examiner(s) should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination in conjunction with his claims for service connection for insomnia, headaches, IBS, and bilateral ankle disabilities.  

Insomnia

The examiner is requested determine whether the Veteran's insomnia is a symptom of his service-connected acquired psychiatric disability or, whether it is a separate disability.

a)  If insomnia is a separate condition, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's insomnia had its clinical onset during the Veteran's honorable period of active duty service, or is otherwise etiologically related to his honorable period of active service.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's insomnia is caused by his service-connected acquired psychiatric disability.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's insomnia is aggravated by his service-connected acquired psychiatric disability.

		Headaches

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his headaches had its clinical onset during the Veteran's honorable period of active duty service or are otherwise etiologically related to his honorable period of active service. 

IBS

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his IBS had its clinical onset during the Veteran's honorable period of active duty service or is otherwise etiologically related to his honorable period of active service. 

		Bilateral Ankle 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his bilateral ankle disability had its clinical onset during the Veteran's honorable period of active duty service or is otherwise etiologically related to his honorable period of active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  This is a complex case.  After completing the above, insuring that the questions asked have been answered, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


